Case 8:21-cv-01211-WFJ-SPF Document 13 Filed 06/14/21 Page 1 of 4 PageID 45




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


SECURITIES AND EXCHANGE                          Case No.: 8:21-cv-1211-WFJ-SPF
COMMISSION,

               Plaintiff/Petitioner,
                 v.

PLATINUM WEALTH PARTNERS, INC.
and DAVID L. POTTER,

               Defendants/Respondents.




                                       FINAL JUDGMENT

       The Plaintiff Securities and Exchange Commission (the “Commission”) applied to the

Court for a Judgment pursuant to Section 20(c) of the Securities Act of 1933 (“Securities Act”),

15 U.S.C. § 77t(c), Section 21(e) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. § 78u(e)(1), Section 209(d) of the Investment Advisers Act of 1940 (“Advisers Act”), 15

U.S.C. § 80b-9(d), and Section 42(d) of the Investment Company Act of 1940 (“Investment

Company Act”), 15 U.S.C. § 80a-41(d), to enforce compliance by the Defendants/Respondents,

Platinum Wealth Partners, Inc. (“PWP”) and David L. Potter (“Potter”) (jointly referred to as the

“Respondents”), with a final Commission order entered on consent against them on September

24, 2020. This order required Respondents to jointly and severally pay disgorgement and

prejudgment interest of $1,270,847.20, plus outstanding interest pursuant to SEC Rule of

Practice 600, 17 C.F.R. § 201.600, and a civil money penalty of $60,000, plus outstanding

interest pursuant to 31 U.S.C. § 3717, and injunctive relief. Respondents having entered into a

Consent to the entry of a Judgment by this Court, and it appearing to the Court that such a

Judgment should enter, it is hereby:
Case 8:21-cv-01211-WFJ-SPF Document 13 Filed 06/14/21 Page 2 of 4 PageID 46




                                                 I.

       ORDERED, ADJUDGED, AND DECREED that the Commission Order is enforced.

                                                II.

       FURTHER ORDERED, ADJUDGED, AND DECREED, that Respondents shall

jointly and severally pay the disgorgement and prejudgment interest balance of $1,230,847.20,

plus outstanding interest pursuant to SEC Rule of Practice 600, 17 C.F.R. § 201.600, and pay a

civil penalty of $60,000, plus outstanding interest pursuant to 31 U.S.C. § 3717 until the entry of

Judgment, together with postjudgment interest pursuant to 28 U.S.C. § 1961 from the date of the

entry of this Judgment.

                                                III.

       FURTHER ORDERED, ADJUDGED, AND DECREED, that Respondents are to cease

and desist from committing or causing any violations and any future violations of Sections 17(a)(2)

and 17(a)(3) of the Securities Act and Section 206(2) of the Advisers Act. Respondent Potter is

also suspended from association with any investment adviser, broker, dealer, municipal securities

dealer, municipal advisor, transfer agent, or nationally recognized statistical rating organization

for a period of 12 months, effective on the second Monday following the entry of the

Commission’s Order. Respondent Potter is additionally prohibited from serving or acting as an

employee, officer, director, member of an advisory board, investment adviser or depositor of, or

principal underwriter for, a registered investment company or affiliated person of such investment

adviser, depositor, or principal underwriter for a period of 12 months, effective on the second

Monday following the entry of the Commission’s Order.




                                                 2
Case 8:21-cv-01211-WFJ-SPF Document 13 Filed 06/14/21 Page 3 of 4 PageID 47




                                               IV.

       FURTHER ORDERED, ADJUDGED, AND DECREED, that Respondents shall make

payment in one of the following ways:

       (1)     Respondents may transmit payment electronically to the Commission, which will
               provide detailed ACH transfer/Fedwire instructions upon request;
       (2)     Respondents may make direct payment from a bank account via Pay.gov through
               the SEC website at http://www.sec.gov/about/offices/ofm.htm; or
       (3)     Respondents may pay by certified check, bank cashier’s check, or United States
               postal money order, made payable to the Securities and Exchange Commission
               and hand-delivered or mailed to:
               Enterprise Services Center
               Accounts Receivable Branch
               HQ Bldg., Room 181, AMZ-341
               6500 South MacArthur Boulevard
               Oklahoma City, OK 73169


Payments by check or money order must be accompanied by a cover letter identifying the

Respondents in this action, and the name of this Court and the docket number of this action; a

copy of the cover letter and check or money order must be sent to Michael J. Roessner,

Securities and Exchange Commission, 100 F Street, NE, Mail stop 5631, Washington, DC

20549-0022. Upon such payments being fully made, the Commission will provide Respondents

with a full satisfaction of judgment and discharge any judgment liens it may have docketed.

                                               V.

       FURTHER ORDERED, ADJUDGED, AND DECREED that the Court, subject to the

foregoing, may order such relief as may be necessary for enforcement of any order of this Court

as to disgorgement and prejudgment interest through civil contempt and/or other collection

procedures authorized by law.

                                               VI.

       FURTHER ORDERED, ADJUDGED, AND DECREED that the Court, subject to the

foregoing, may order such relief as may be necessary for enforcement of any order of this Court

                                                3
Case 8:21-cv-01211-WFJ-SPF Document 13 Filed 06/14/21 Page 4 of 4 PageID 48




as to the civil monetary penalty pursuant to the Federal Debt Collection Procedures Act, 28

U.S.C. §§ 3001 – 3308.



                                               VII.

         FURTHER ORDERED, ADJUDGED, AND DECREED that the hearing set for June

18, 2021, is cancelled.

                                              VIII.

         FURTHER ORDERED, ADJUDGED, AND DECREED that the Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment. Post

Judgment interest shall accrue pursuant to 28 U.S.C. § 1961.




Dated:           June 14, 2021


                                              s/William F. Jung
                                              WILLIAM F. JUNG
                                              UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record and unrepresented parties




                                                 4
